Citation Nr: 1728323	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  11-27 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, variously classified.

2.  Entitlement to service connection for a chronic respiratory disability.

3.  Entitlement to service connection for a chronic skin disability.

4.  Entitlement to service connection for a chronic disability manifested by elevated triglyceride levels. 

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a chronic neurological disability of the hands, to include cramping and tremors.

7.  Entitlement to service connection for a chronic thyroid disability.

REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The Veteran's attorney requested that the case be advanced on the Board's docket due to financial hardship and has submitted evidence in support of this request.  Sufficient cause has been shown, and thus the motion to advance the appeal on the Board's docket is granted pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

With respect to the issues of entitlement to service connection for a chronic respiratory disability, a chronic skin disability, a chronic disability manifested by elevated triglyceride levels, hypertension, and a chronic neurological disability of the hands, the Veteran perfected an appeal by filing a VA Form 9, Appeal to the Board of Veterans' Appeals, in October 2011.  Although the issues have not been certified to the Board, certification by the RO is an administrative procedure, not jurisdictional.  A failure to certify an issue does not deprive the Board of jurisdiction of an issue properly appealed.  See 38 C.F.R. § 19.35 (2016).  Accordingly, the issues entitlement to service connection for a chronic respiratory disability, a chronic skin disability, a chronic disability manifested by elevated triglyceride levels, hypertension, and a chronic disability manifested by cramping of the hands are properly before the Board.

In addition to the issues of entitlement to service connection for PTSD and a thyroid disability, the August 2016 Supplemental Statement of the Case included consideration of the issue of entitlement to an initial evaluation in excess of 30 percent for Parkinson's Disease.  These issues were certified to the Board in January 2015.  However, the issue of entitlement to an initial evaluation in excess of 30 percent for Parkinson's disease was included in the SSOC and certified to the Board in error.  

Service connection for Parkinson's disease was granted in a June 2011 rating decision, and a 30 percent rating was assigned effective November 16, 2010.  The Veteran appealed the 30 percent rating in July 2011, and a Statement of the Case was issued in April 2012.  A separate Statement of the Case was issue that same day for the issues of entitlement to service connection for PTSD and a thyroid disability.  In June 2012, the Veteran's attorney submitted a VA Form 9, and indicated that the Veteran wanted to appeal all of the issues listed on the Statement of the Case and any Supplemental Statements of the Case that the local VA office sent to him, she clearly noted, "In response to the April 13, 2012 statement of the case the veteran continues to disagree with the denials of service connected disability compensation for PTSD and a thyroid condition."  Most importantly, in April 2010, the Veteran signed VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing a private attorney as his representative and limiting her representation to the issues of entitlement to pension and service connection for a psychiatric disability, a respiratory disorder, a skin disorder, triglycerides, high blood pressure, and hand cramps.  

As such, the Board finds that the VA9 received in June 2012 did not encompass the claim for entitlement to an initial evaluation in excess of 30 percent for Parkinson's disease and that issue is not before the Board at this time.
  
The issue of entitlement to service connection for a chronic respiratory disability IS addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's variously classified acquired psychiatric disorders have been related by competent medical evidence to service-connected Parkinson's disease or otherwise to service.

2.  The competent medical evidence is absent a diagnosis of a current, chronic skin disability.

3.  A chronic disability manifested by elevated triglyceride levels was not manifested during service and is not shown to be related to active service.

4.  Hypertension was not manifested during service or within a year of separation from service and is not shown to be related to active service.

5.  The Veteran's right hand focal dystonia with tremors has been related by competent medical evidence to service-connected Parkinson's disease.  Left hand impairment has not been clinically established, beyond what might be related to Parkinson's disease.

6.  A chronic thyroid disability was not manifested during service and is not shown to be related to active service.



CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in his favor, the Veteran's acquired psychiatric disorder, variously classified is causally related to service or to service-connected disability.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The Veteran does not have a current, chronic skin disability that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

3.  A chronic disability manifested by elevated triglyceride levels was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

4.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  The Veteran's right hand focal dystonia with tremors is causally related to service-connected disability.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.310.

6.  There is no acquired left hand disability, separate from impairment related to Parkinson's Disease, incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

7.  A chronic thyroid disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2008 and February 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  

The Veteran has not been afforded a VA examination, with an opinion as to the etiology of a skin disorder, high triglyceride levels, hypertension, and thyroid conditions.  Such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or in service or has a disease or symptoms of a disease within a specified period, (3) there is an indication the current disability or symptoms may be associated with service, and (4) there is not sufficient medical evidence to make a decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this case, with respect to a skin condition, as no medical evidence has been presented showing treatment of a current, chronic skin condition or the possibility that a chronic skin condition is related to service, the Board finds that an etiology opinion is not "necessary."  In addition, as no medical evidence has been presented showing treatment of high triglyceride levels, hypertension, and thyroid conditions in service or the possibility such conditions are related to service, the Board finds that an etiology opinion is not "necessary."   The Board also finds that there is sufficient medical evidence to make a decision with respect to these issues.  

As such, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service Connection

The Veteran seeks service connection for an acquired psychiatric disability, a skin disability, a disability manifested by abnormal triglyceride levels, hypertension, a neurological disability of the hands, and a thyroid disability.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases, such as hypertension, manifesting themselves to a certain degree within a certain time after service must have had their onset in service or by evidence of continuity of symptomatology.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303(a) and (b), 3.307, 3.309(a).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a), (b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  In this case, service-connection has been established for Parkinson's disease.

Acquired psychiatric disorder, variously classified

The Veteran has been diagnosed by numerous private and VA mental health care providers as having major depressive disorder and generalized anxiety disorder as well as by some examiners as having posttraumatic stress disorder (PTSD).  

The service treatment records are absent complaints, findings or diagnoses of any psychiatric problems during service.  On the clinical examination for separation from service in April 1968, the Veteran's psychiatric health was evaluated as normal.  Further, on the Report of Medical History completed by the Veteran in conjunction with his separation physical, he denied ever having frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and nervous trouble of any sort.  Thus, there is no medical evidence that shows that the Veteran suffered from a psychiatric disorder during service.

As there is no evidence of in-service occurrence or aggravation of a psychiatric disease, the remaining question is whether there is medical evidence of a relationship between a service-connected disability and the Veteran's variously classified psychiatric disorders.

Of record is a January 2017 letter from Dr. Riebeling who indicated that she had reviewed the Veteran's VA claims file.  Dr. Riebeling noted that the Veteran suffered from major depressive disorder and noted that service-connected Parkinson's disease more likely than not contributed to the Veteran's depressive disorder.  

In addition, there is also a Parkinson 's disease Disability Benefits Questionnaire completed by Dr. Rodriguez-Velez in June 2011 which indicates that mental manifestations due to either Parkinson's Disease or its treatment includes depression, cognitive impairment or dementia, anxiety, and loss of memory and concentration.  

The record also contains findings of PTSD.  There has been some question in other records as to this diagnosis, with some question raised as to the validity of the Veteran's reported stressors.  In view of the action taken herein, and in view of that fact that all psychiatric symptoms would be rated under the general diagnostic codes for psychiatric disorders in 38 C.F.R. § 4.130, further development of this matter is contraindicated.  A separate service connection for PTSD would result in no additional benefit that what would be related to any other service connected psychiatric disorder.  All psychiatric symptoms will be considered in the rating assigned as a result of the action taken herein.

Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a psychiatric disorder, variously diagnosed, is warranted.

Skin Disorder

Service treatment record dated in May 1967 diagnosed the Veteran as having tinea cruris.  On Report of Medical examination for separation, however, the Veteran's skin and lymphatics were clinically evaluated as normal; and he denied ever having skin diseases.  Thus, despite the one-time finding of tinea cruris in service, the Board cannot conclude a "chronic" skin condition was incurred during service.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury or disease.  For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Thus, there is no medical evidence that shows that the Veteran suffered from a chronic skin disorder during service.

VA and private medical records are also absent any diagnosis of a chronic skin disorder.  Thus, the medical evidence fails to show that the Veteran currently has a chronic skin disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the absence of competent medical evidence that a chronic skin disability exists and that such disability was caused by or aggravated by the Veteran's military service or service-connected disability, the criteria for establishing service connection for a chronic skin disability have not been established.  38 C.F.R. § 3.303. 

The Board must also consider the Veteran's own opinion that he has a chronic skin disorder that is related to his active service.  In this case, the Board does not find him competent to provide an opinion regarding the diagnosis or etiology of a skin disorder as these questions are of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran therein cannot be accepted as competent medical evidence.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a chronic skin disability, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

Triglycerides, Hypertension, and Thyroid Conditions

The Veteran has been diagnosed as having hypertriglyceridemia, dyslipidemia, hypertension, hypothyroidism, and thyroid nodule.

The service treatment records, however, are absent complaints, findings or diagnoses of any abnormal triglyceride levels, elevated blood pressure levels, or thyroid problems during service.  On the clinical examination for separation from service in April 1968, the Veteran's blood pressure reading was within normal limits at 118/72.  Further, on the Report of Medical History completed by the Veteran in conjunction with his separation physical, he denied ever having high or low blood pressure.  Thus, there is no medical evidence that shows that the Veteran suffered from abnormal triglyceride levels, elevated blood pressure levels, or thyroid problems during service.

In addition, the first showing of hypertension was not within the year after the Veteran's discharge from service.  The Veteran underwent VA examination in August 1969, a little more than a year after his discharge from service.  At that time, his blood pressure reading was 112/72.  Further, hypertension condition was not noted during service, and there is no evidence of post-service hypertension symptomatology.  As such, service connection is not warranted under 38 C.F.R. § 3.303(a) or (b).  

In addition, no medical professional has ever related this condition to the Veteran's active duty service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service].  In this case, the medical evidence does not show treatment or diagnosis of these problems until many years after service.  

Thus, the record is absent competent evidence of abnormal triglyceride levels, elevated blood pressure levels, and thyroid problems during service; competent evidence of hypertension within a year following service; evidence of continuity of symptomatology, and competent evidence of a nexus between service and hypertriglyceridemia, dyslipidemia, hypertension, hypothyroidism, and thyroid nodule. 

The Board also does not find the Veteran competent to provide an opinion regarding the etiology of his abnormal triglyceride levels, blood pressure levels, or thyroid problems as the question of etiology is the type that the courts have found to be beyond the competence of lay witnesses.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a chronic disability manifested by elevated triglyceride levels, hypertension, and a chronic thyroid disability; and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

Neurological Disability of the Hands

The service treatment records are absent complaints, findings or diagnoses of any neurological problems of his upper extremities during service.  On the clinical examination for separation from service in April 1968, the Veteran's upper extremities and neurologic health were evaluated as normal.  Further, on the Report of Medical History completed by the veteran in conjunction with his separation physical, the veteran denied ever having neuritis.  Thus, there is no medical evidence that shows that the Veteran suffered from a neurological disorder of the upper extremity during service.

The Veteran has been diagnosed as having right hand focal dystonia and tremors.  As there is no evidence of in-service occurrence or aggravation, the remaining question is whether there is medical evidence of a relationship between right hand focal dystonia and tremors and the Veteran's service-connected disability.

In her November 2010 letter, Dr. Valentin states, 

[The Veteran] has been presenting for the past twenty five years tremors of his right hand and arm.  These tremor difficult him of doing a lot of simple tasks like writing, shaving, eating, and grabbing of objects.  He has learned to use his left hand for all of these tasks.  He has been all of these years under a lot of studies and different treatments, none of them has worked, and either any doctor has been capable of giving an official diagnosis.  Right now [the Veteran] is taking Parkinson medications to improve this problem.  He was directly exposed to Orange Agent while at service which is known to cause Parkinson's disease.  Please evaluate him carefully because it is more probable than not that this condition is service connected secondary to herbicide exposure.

In the Parkinson's Disease Disability Benefits Questionnaire completed by Dr. Rodriguez-Velez in June 2011, he indicated that motor manifestations due to either Parkinson's disease or its treatment includes right upper extremity tremor.  

In a February 2017 letter, Dr. Ali states, 

It is my medical opinion that the Veteran more likely than not suffers from a right upper extremity focal dystonia either as a cause of or from treatment for his service connected Parkinson's disease.  As noted in the literature ... focal secondary dystonias can develop as a complication of the Parkinsonian disease process itself or because of the medications used to treat Parkinson's.  The Veteran was taking medication that is typically taken to treat Parkinson's long before his Parkinson's was even diagnosed.

With resolution of reasonable doubt in the Veteran's favor, the Board finds that the evidence is in favor of service connection for right hand focal dystonia with tremors.

As to any left hand impairment however, there is no basis for a grant of service connection.  Similar tremors have not been shown in the left hand, and as noted, the Veteran has learned to be more reliant on his left hand.  No dystonia has been demonstrated in the left hand, and as such, there is no basis for service connection for any left hand impairment.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, variously classified is granted.

Entitlement to service connection for a chronic skin disability is denied.

Entitlement to service connection for a chronic disability manifested by elevated triglyceride levels is denied. 

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for right hand focal dystonia with tremors is granted.

Entitlement to service connection for acquired left hand impairment, other than any that might be due to Parkinson's Disease, is denied.

Entitlement to service connection for a chronic thyroid disability is denied.


REMAND

The Veteran seeks service connection for a chronic respiratory disability.  Of record is a December 2008 neurology consultation report which notes that sleep screening was positive and that a sleep study would be scheduled.  A May 2011 psychiatric progress note indicated that a sleep study had been scheduled for October 2011.  Thus, it is the Board's opinion that the October 2011 sleep study report, if conducted, be obtained and associated with the file.  Moreover, given this possible evidence, further examination may be indicated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his obstructive sleep apnea or other respiratory impairment that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations forms for the release of any treatment records not currently on file.  These records, as well as any VA sleep study record dated in October 2011, should then be obtained and associated with the claims folder.  If that study was not conducted, or results cannot be found, that should be specifically set out.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  Thereafter, the Veteran should be scheduled for a VA examination by an appropriate examiner to ascertain the nature and etiology of any respiratory disorder, including sleep apnea, if found.  All indicated tests should be undertaken and all clinical findings reported in detail.  Any chronic respiratory disorder should be identified.  If there is a chronic respiratory disorder identified, to include chronic sleep apnea, it should be indicated whether it is at least as likely as not (50 percent probability or more) that any chronic disorder found is related to service or in-service occurrence or event.  If not chronic disorder is found, that too should be set out.

3. The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND. If the report is deficient in any manner, corrective procedures should be implemented. 

5. The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


